Citation Nr: 0735758	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne and a skin rash, claimed as a residual of 
Agent Orange exposure in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1966 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision, in part, denied 
service connection for a skin rash and chloracne claimed as a 
residual of Agent Orange exposure in service.  

In August 2007, a hearing was held before the undersigned  
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds him that 
assistance, and representation, is available from any number 
of accredited veterans' service organizations and his state's 
veterans' department should he choose to file additional 
claims for service connection, such as for diabetes mellitus.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any diagnosis of 
chloracne, or any other acneform disease, during service nor 
does the other evidence of record show a diagnosis within the 
first year after the veteran left the Republic of Vietnam.  

3.  Service medical records reveal an excision of a epidermal 
cyst of the cheek as the only skin disorder diagnosed during 
service;  the veteran's skin was normal on separation 
examination.  

4.  The veteran reports developing a seasonal skin rash 
several years after service.  

5.  VA treatment records reveal that the veteran has a 
seasonal skin rash of the forearms every summer.  This rash 
is variously diagnosed as:  vitiligo-extensor of the 
forearms; photosensitive dermatitis; and tinea corporis.  

6.  There is no competent medical evidence of a diagnosis of 
chloracne.  

7.  There is no competent medical evidence of record linking 
the veteran's current skin disorders to active service or to 
Agent Orange exposure during service.  


CONCLUSION OF LAW

A skin disorder, to include chloracne and a skin rash, was 
not incurred in, or aggravated by, active military service 
and may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

If there was any other notice deficiency, the Board finds 
that the presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA Compensation and 
Pension examination.  The veteran was scheduled for such an 
examination, but failed to report .  The Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of chloracne 
or a skin rash in service or that any claimed skin disorder 
may be related to any event in service.  Additionally, VA 
treatment records have been obtained, and these records 
adequately address the veteran's complaints of a current skin 
disorder.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claim for service 
connection for a skin disorder due to Agent Orange exposure.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are not satisfied, then the veteran's claim shall 
fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) 
(2007). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the veteran claims that he has developed 
skin conditions due to exposure Agent Orange during active 
service.  In this case, the veteran's military records reveal 
that he served in Vietnam during the requisite period of 
time.  Accordingly, he is presumed to have been exposed to 
Agent Orange.  His service medical records contain no 
evidence of a diagnosis of a skin rash or chloracne during 
service nor does the other evidence of record show a 
diagnosis during the first year after he left Vietnam.  A 
June 1969 service medical record reveals that an epidermal 
cyst was excised from his right cheek.  However, on 
separation examination in July 1970 the veteran's skin was 
evaluated as "normal," with no abnormalities noted by the 
examining physician. 

In August 2007, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that a "few years" after he was 
discharged from service he developed a skin rash and that he 
felt it was due to exposure to Agent Orange during service.  

VA treatment records reveal that the veteran has been treated 
on several occasions for a skin rash.  A September 1998 
treatment record indicates that the veteran has a seasonal 
rash on the forearms that occurs every summer.  An October 
2000 treatment record noted "skin rash improved with 
ointment."  A June 2001 record indicates that the veteran 
reported having the rash on his forearms since the 1980s.  
the diagnosis was vitiligo-extensor, sunburn, and 
photosensitivity dermatitis.  Finally, a May 2004 VA 
dermatology treatment record indicates that the veteran had 
complaints of a rash of the forearms which became worse in 
the summer.  The diagnosis was tinea corporis.  The Board 
notes that the VA medical records acknowledge the fact that 
he was exposed to Agent Orange during active service in 
Vietnam.  However, none of the medical evidence of record 
links any current skin disorder to such exposure.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder on the basis 
of exposure to Agent Orange during service.  The veteran does 
not have a diagnosis of chloracne or a chloracne type 
disorder.  There is no medical evidence showing any skin rash 
during active service.  The veteran acknowledges that his 
rash did not manifest until several years after he separated 
from service.  Finally, there is no medical evidence linking 
the veteran's skin disorders to military service or to Agent 
Orange exposure during service.  As such, service connection 
must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, to include chloracne 
and a skin rash, claimed as a residual of Agent Orange 
exposure in service, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


